Citation Nr: 1741829	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1965 to May 1974. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously remanded by the Board in February 2015 and April 2016.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in October 2014; a transcript of that hearing is associated with the claims file. However, that VLJ is no longer employed by the Board.  When filing his substantive appeal in October 2016, the Veteran requested to participate in another Travel Board hearing.  The Veteran's appeal to the Board was certified in March 2017, but the Veteran indicated that no hearing was requested.  In a July 2017 letter, the Board informed the Veteran of the fact that the VLJ who conducted the October 2014 hearing was no longer employed by the Board, but that the transcript of the hearing was of record.  The letter also acknowledged that the Veteran sought another Travel Board hearing, and outlined the Veteran's options pursuant to that hearing.  The letter requested a reply within 30 days of the date of the letter, or Board would assume the Veteran waived his right to a Travel Board hearing.  To date, the Veteran is yet to reply.  As such, the Board finds that the Veteran's right to a hearing has, indeed, been waived, and that the matter is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for the following disabilities: prostate cancer, rated as 40 percent disabling; tinnitus associated with left ear hearing loss, rated as 10 percent disabling; left ear hearing loss, rated as 0 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  The Veteran's combined disability rating is 50 percent, and therefore he does not currently meet the TDIU scheduler criteria.

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Diagnostic Code 7528 assigns a 100 percent rating for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.  38 C.F.R. § 4.115b, 
 Diagnostic Code 7528.  A note after Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R.   § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

The Board granted the Veteran service connection for prostate cancer in April 2016.  Thereafter, the RO assigned the Veteran a 100 percent from May 27, 2010, the date the claim was received, based on active malignancy, and a 40 percent rating from January 11, 2011, six months after the Veteran underwent a prostatectomy, based on the Veteran having to wear absorbent materials which must be changed two to four times per day.  However, the Veteran has never undergone a VA examination as directed by Diagnostic Code 7528, and as such, a VA examination is warranted to determine the current state of the Veteran's prostate cancer residuals.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Veteran has not undergone a VA examination since he was awarded service connection for prostate cancer residuals.  As such, the Board finds that an examination is warranted to determine whether the Veteran's service connected conditions render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding private and VA medical records.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected prostate cancer residuals.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's prostate cancer residuals.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim for TDIU should be re-adjudicated.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




